Fish, P. J.
1. The special lien given by the Civil Code, §2793, to laborers, on the product of their labor, attaches to the property of their employers only. See Quillian v. Central R. Co., 52 Ga. 374. Accordingly, when the owner of a locomotive sent it to a machine-shop to be repaired, an employee of the owner of the shop acquired no lien on the locomotive for his work done in repairing the same, though the result of such repairs was practically to make a new locomotive out of the old one.
2.Where, in such a case, an execution in favor of such an employee and against his employer, issued upon a proceeding to foreclose a special lien upon the locomotive, was levied thereon, an ordinary claim interposed by the owner of the locomotive was a proper remedy.

Judgment affirmed.


All the Justices concur.